Case 4:19-cv-01751-DMR Document 26-7 Filed 07/29/19 Page 1 of 4

EXHIBIT G
Case 4:19-cv-01751-DMR Document 26-7 Filed 07/29/19 Page 2 of 4

 

 

 

https: //archive.is/omxvh page 1
archivecaslytosk. onion $864 from hitps:/twitter. comhashbreaker'status/?86267390875021312 ] search 29 Jul 2019 17:12:28 UTC
webpage capture Paieaspstions Gi nek TOE poh ae hay eo

isis agora lovecruft @isisiovecruft 11. Oct201G6 Vv
His academic advisors have taken steps to punish and threaten reprisal—for
myself & others within academia—for our actions. #\Vhy|DidniReport

O2 47

Qj, Daniel 3. Bernstein ahasisreaker

a

Replying to @isislovecruft

For the record: I'm unable to figure out any
connection between reality and this
@isislovecruft tweet. She's severely
misinformed or lying.

11:08 AM - 12 Oct 2016

9Retweets 18 Likes 20a 2e0869

Os m9 18
9

“%. You and 52 others @bahstgwamt 12O0ct201i6 Vv
Replying to @hashbreaker
yeah, @isislovecruft's accusation that you're systematically covering up abusers

seems implausible to me; too late to talk now

|

2 n1

+ William D. Jones @cii901 -12Cci2016 Vv

vag! You would be very surprised.

Ol sm)

% You and 52 others @bahsiqwamt 120ct2016 vy
You seem to be claiming to know things about @hashbreaker that | don't. What
are they?

Oo 3 Ta

William D. Jones @cri901 -120ct 2016 Vv
| do know that he apologetically defended toerror because “he does good work"
and wasted no time doubting victim's credibility.

O2 ai 2

“%, You and 52 others @bahsigwamt -120ct2016 Vv
Was this in person, in a private email, of what?

Oa Ld

) William D. Jones @11901 -120u1 2016 Vv
twitter.com/hashbreaker/st...

 
Case 4:19-cv-01751-DMR Document 26-7 Filed 07/29/19

https: //archive.is/omxvh

Page 3 of 4

page 2

 

& @ € €

o> 9 @ @

 

Daniel J. Bernstein @hashbreaker
1. What was done to you sounds truly horrifying on many levels. 2, What
precisely _in my blog post_ are you disagreeing with? @quinnnorton

QO 2 tl

William D. Jones @cri901 -120ci2016 v

Impartial due process DOES NOT WORK in practice w/ this type of crime. 1
can’t speak for Isis, but perhaps you should talk to her >>

OD 2 1 3

William D. Jones @cri901 .120e12016 VY
A WHOLE F***ING TOR FORK was started b/c people were angry that
women/those “evul SJWs" spoke up about loerror, Nobody believes >>

O1 wi:
°

3 more replies

Greg Slepak (@taceffect@mstdn.io) @taoeffect 120ct2016 vy
Replying 10 @hashbreaker @isisiovecruft
Have y‘all sat down together in person and talked about this?

QO mi 3

Lorax Horne @bbhoine 140ct2016 wv
Replying to @hashbreaker @isislovecruft

Vvhat steps have you taken to Investigate, DJB? What are the documented
results of that investigation?

QO YD! 3

kizomba_NL @kizomba_NL  120ct2016 vy
Replying to @hashbreaker

ts there really not anything you ancl @hyperelliptic could do to allay fears
@isislovecruft expressed? Only say she ... or lies?

91 V1 2

kizomba_NL @kizomba_NL -120ct2016 Vv
full disclosure: reputation of NL acaciemia {i.p. computer science) is close to my
hear @isislovecruft

oO a)

Democratic Gremlin @Teelin -13 Oct2016 vy

Replying to @hashbreaker

Ist es fur Forscher von @TUeindhoven blich andere Technologie

Professionelle als Ligner zu bezeichnen?
tue.nVen/university/...

01 tt

Democratic Gremlin @Teelin 14 0ct2016 Vv

Hopefully all under your supervision at @TUcindhoven are fully informed re
Netherlands Code of Conduct:

static.tue.nl/fileadmin/cont...

1.9. Academic practitioners avoid personal relationships that may give rise to
reasonable doubts concerning the objectivity of their decisions, or that may
result in any form of coercion or exploitation of a hierarchically subordinate
person.

oO 7 1

 
Case 4:19-cv-01751-DMR Document 26-7 Filed 07/29/19 Page 4 of 4

https://archive.is/omxvh

2019 Teter About Help Center Terms Privacy policy Cockies Ads into

 
